Title: To James Madison from George Washington, 28 November 1784
From: Washington, George
To: Madison, James


Gentlemen,
Mount Vernon 28th Novr. 84.
After the several conversations we have had on the subject of inland navigation; and the benefits which would, probably, be derived from a commercial intercourse with the Western territory; I shall make no apology for giving you the trouble of the enclosed.
It is matter of regret to me, however, that I cannot accompany them with some explanations & observations. It was intended these papers should have met me at Richmond. They missed me on the road thither — travelled back to Baltimore — returned — and were put into my hands at the moment I was setting off for Annapolis; to which place I mean to accompany the Marqs. de la Fayette on his return to New York where he expects to embark, about the middle of next month, for France.
I could not think of withholding these Papers until my return, as I shall probably accompany the Marquis from Annapolis to Baltimore. Therefore, in the order I receive[d], I send them to you. Your own judgment in this business will be the best guide — but in one word, it should seem to me, that if the public cannot take it up with efficient funds, & without those delays which might be involved by a limping conduct, it had better be placed in the hands of a corporate Company. What encouragements, and what powers, to give this Company, deserve all that consideration which I perswade myself you, Gentlemen, will bestow.
The Maryland Assembly is now sitting. If I should return in time, I will have the honor of writing to you again on this subject — in the meanwhile, if your leizure will permit, I should be glad to know your Sentimts. on, and what will be the issue of, this business. With very sincere esteem and regard I have the honor to be Gentn. Yr. Most Obedt Hble Ser
Go: Washington

P. S. As your Assembly are upon a Militia Law, I send you the thoughts of the Baron de Steuben which I found here upon my return from Richmond
GW.
